WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in ruling hospital records from the Bayne-Jones Community Army Hospital, signed by its administrator, are inadmissable at trial without a foundation being first laid. Once LSA-R.S. 13:3714 is complied with, the records are admissible. The weight given the records is determined by the presence of expert testimony to interpret those records. Brown v. Collins, 223 So.2d 453 (La.App. 3rd Cir.1969).
IT IS ORDERED that the trial court set aside and vacate its judgment of December 10, 1986, and allow the hospital records to be introduced into evidence in compliance with LSA-R.S. 13:3714.